Citation Nr: 0419862	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  97-03 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for positive tuberculin 
test.

2.  The propriety of a noncompensable rating for residuals, 
status post left (minor) wrist fracture.

3.  The propriety of the initial ratings assigned for post 
cervical spine fusion with degenerative post traumatic 
arthritis, chronic myofasciitis and left (minor) C6-C7 
numbness, evaluated as noncompensable prior to July 1, 1999, 
10 percent from July 1, 1999 to April 4, 2000, and 40 percent 
thereafter.

4.  The propriety of a noncompensable rating for mitral valve 
prolapse.

5.  The propriety of a noncompensable rating for bilateral 
hearing loss.

6.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 for the time period prior to July 1, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from July 1973 to February 
1991, and from March 1991 to July 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In pertinent part, the RO granted 
service connection for residuals of a left wrist fracture, 
status post cervical spine fusion, mitral valve prolapse, 
bilateral hearing loss, and post operative left (minor) C6-7 
numbness with initial noncompensable ratings assigned for 
each.  The RO also denied a claim for service connection for 
positive tuberculin test and entitlement to a 10 percent 
evaluation based on multiple, noncompensable service-
connected disabilities under 38 C.F.R. § 3.324.  In May 1999, 
the veteran appeared and testified during a Travel Board 
hearing before C.W. Symanski who was designated by the 
Chairman of the Board to conduct that hearing and render a 
final determination in this claim.  38 U.S.C.A. § 7102 (West 
2002).  The Board remanded the claims to the RO in January 
2000 for further development.

Thereafter, the RO issued a rating decision in June 2000 
which increased the evaluation for cervical spine disability 
to 10 percent disabling effective July 1, 1999.  By decision 
dated November 2000, the RO assigned a 40 percent evaluation 
for post cervical spine fusion with degenerative post 
traumatic arthritis, chronic myofasciitis and left (minor) 
C6-C7 numbness effective April 4, 2000.  The Board notes that 
the RO has determined that the compensable rating for 
cervical spine disability has mooted the claim of entitlement 
to a 10 percent evaluation based on multiple, noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324.  
However, the claim remains on appeal as the veteran has a 
noncompensable rating for service connected disabilities 
assigned for the time period prior to July 1, 1999.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's VA clinic records, dated in August 2002, noted 
his intention to apply for disability benefits from the 
Social Security Administration (SSA).  The Board is required 
to obtain these records prior to any further adjudication.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also observes that, effective September 26, 2003, 
VA issued new criteria for evaluating diseases and injuries 
of the spine.  68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  The 
RO's January 2004 Supplemental Statement of the Case (SSOC) 
does not notify the veteran of the change in rating criteria, 
and due process requires him to have an opportunity to submit 
evidence and/or argument with respect to the application of 
the new criteria.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) (the Board must consider whether a claimant will be 
prejudiced by addressing a question that has not been 
addressed by the RO).  Furthermore, the February 2003 VA 
examination report does not address whether the veteran's 
cervical spine and left wrist disabilities demonstrate 
incoordination, weakness, fatigability or additional 
limitation of motion from pain or repeated use of the joint, 
as required by 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  As such, this 
examination report must be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (2003).

On remand, the RO should send the veteran a VCAA letter which 
specifically advises him of the new criteria for evaluating 
diseases and injuries of the spine, and notifies him of his 
right to submit any and all evidence and/or information in 
his possession which he deems pertinent to his claims on 
appeal.  See 38 C.F.R. § 3.159(b) (2003).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC in Washington, D.C., for the following 
actions:

1.  The RO should send the veteran a VCAA letter 
which specifically advises him of the new criteria 
for evaluating diseases and injuries of the spine, 
and notifies him of his right to submit any and all 
evidence and/or information in his possession which 
he deems pertinent to his claims on appeal.

2.  The RO should contact SSA and request copies of 
all medical and legal documents pertaining to the 
veteran's application for disability benefits.

3.  The RO should obtain the veteran's complete VA 
clinic records since October 2002, and request the 
veteran to identify any other VA and/or non-VA 
clinical records not currently associated with the 
claims folder which may be pertinent to his claims 
on appeal.

4.  The RO should schedule the veteran for 
orthopedic examination to determine the severity of 
the chronic orthopedic manifestations of his 
cervical spine and left wrist disabilities.  The 
examiner should be provided the claims folder and a 
copy of this remand prior to examination.  The 
orthopedic examiner should be requested to report 
all orthopedic manifestations of the veteran's 
service connected cervical spine and left wrist 
disabilities, to include range of motion testing in 
terms of forward flexion, backward extension, right 
and left lateral flexion, and right and left 
rotation of the cervical spinal segment.  With 
respect to the cervical spine, the examiner should 
specifically comment as to whether there is muscle 
spasm or guarding severe enough to result in 
abnormal gait, or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
Finally, the examiner should also be requested to 
provide opinion as to the extent, if any, of 
functional loss of use of the cervical spine and/or 
left wrist due to pain, incoordination, weakness, 
pain on flare-ups and fatigability with use.  If 
feasible such findings should be portrayed in terms 
of degrees of additional loss of motion

5.  The RO should also schedule the veteran for 
neurologic examination to determine the severity of 
the chronic neurologic manifestations of his 
cervical spine disability, if any.  The examiner 
should be provided the claims folder and a copy of 
this remand prior to examination.  The examiner 
should be requested to perform any and all tests 
necessary and the results should be included in the 
examination report.  The neurologist should be 
requested to report all chronic neurologic 
manifestations of the veteran's service connected 
cervical spine disability, to include specifying any 
and all neurologic symptoms (e.g., neuritis, 
neuralgia, sensory loss, body part dysfunction, 
etc.) with reference to the nerve(s) affected.

6.  The RO must review the claims file and ensure 
that all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), as well as 38 C.F.R. § 3.159 (2003), 
are fully complied with and satisfied.

7.  Thereafter, the RO should conduct a de novo 
review of the claims on appeal.  In so doing, the RO 
must consider the new rating formula for evaluating 
diseases and injuries of the spine applicable to 
diagnostic codes 5235 to 5243.  If any benefit 
sought on appeal remains denied, the veteran should 
be provided a supplemental statement of the case 
(SSOC), and an appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


